



CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
ELEVENTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2015.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons (capitalized terms used
but not defined herein are as defined in the Plan):

a.
To provide that those union Employees covered under the collective bargaining
agreement covering Employees of the Target Rock operations of Curtiss-Wright
Flow Control Corporation hired on or after June 1, 2019, or as soon as
administratively practical thereafter, will become eligible to enroll in the
Plan as soon as administratively practical after they have completed a Year of
Eligibility Service (completion of at least 1,000 Hours of Service within a
12-month period); and

b.
To provide for the merger of the Tactical Communications Group, LLC 401(k) Plan
into the Plan effective on or about August 1, 2019.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.

5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.

Amendments to the Plan:
1.
Section 2.01 is amended by adding a new subsection (h) at the end thereof to
read as follows:

Effective as of June 1, 2019, or as soon as administratively practical
thereafter, and notwithstanding the provisions of Section 2.01(e), but subject
to Appendix A, each Employee described in Section 2.01(e)(iii) shall be eligible
to become a Member in accordance with the provisions of Section 2.01(a). In no
event shall a Casual Employee, Co-Op Student Employee or Temporary Employee be
eligible to become a Member.
2.
The Tactical Communications Group, LLC 401(k) Plan (the “TCG Plan”) shall be and
hereby is merged with and into the Plan effective on or about August 1, 2019,
with     the surviving plan being the Plan. Any Member may invest his Accounts,
including     amounts transferred to the Plan from the TCG Plan, in accordance
with the Plan’s provisions relating to the investment of Members’ Accounts.






--------------------------------------------------------------------------------





Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this 12th day of June
2019.


    
 
Curtiss-Wright Corporation
 
Administrative Committee
 
 
By:
/s/ Christopher J. McMahon
 
 








